Citation Nr: 0602376	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-15 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to death pension.  


WITNESSES AT HEARING ON APPEAL

Multiple Siblings of Appellant




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1946 to April 
1949.  The appellant is the veteran's daughter.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (RO), which denied 
the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained and 
the appellant has received the required notice.

2.  The veteran died in April 1999; his certificate of death 
provides that the immediate cause of death was congestive 
heart failure, and the antecedent cause was hypertension.  

3.  At the time of the veteran's death, service connection 
had not been established for any disability.

4.  The competent medical evidence does not indicate that the 
veteran's fatal congestive heart failure or hypertension were 
related to active duty.

5.  The appellant's claim for accrued benefits was received 
more than one year after the veteran's death.

6.  The veteran served from July 1946 to April 1949.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.312 (2005).

2.  The appellant has no legal entitlement to accrued 
benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5121 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.1000 (2005).

3.  The requirements of basic eligibility for VA death 
pension benefits based on qualifying service by the veteran 
have not been met.  38 U.S.C.A. §§ 101(2), 107, 1521, 1541 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.6, 3.8 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in October 2001 and 
November 2003; a rating decision in May 2002; and statements 
of the case in March and July 2003.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  No service medical 
records are available.  A report from the National Personnel 
Records Center's (NPRC) storage facility in St. Louis, 
Missouri, indicates that no service medical records were 
available at that location.  If they had existed they might 
have been destroyed by a 1973 fire.  The requested records 
did not exist or were unavailable at the NPRC.  The Board is 
aware that in such a situation it has a heightened duty to 
assist a claimant in developing his or her claim.  This duty 
includes the search for alternate medical records, as well as 
a heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 
85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The appellant has not referred to any additional, unobtained, 
relevant evidence.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Service Connection for the Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  There are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.

The veteran died in April 1999; his certificate of death 
provides that the immediate cause of death was congestive 
heart failure, and the antecedent cause was hypertension.  At 
the time of the veteran's death, service connection had not 
been established for any disability.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death.  

Private medical records have been submitted that show cardiac 
treatment from 1994 to 1998.  None of the records, however, 
relate that the veteran's cardiac conditions began during 
service, or in any way link his fatal congestive heart 
failure or hypertension to his service.  The evidence shows 
that the veteran was first treated for cardiovascular 
disabilities many years after service.

The Board recognizes the appellant's assertions that her 
father's death was result of service.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  As a layperson, however, 
the appellant is not competent to provide an opinion 
requiring medical knowledge, such as questions relating to 
causation or etiology.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  As a result, her own assertions do not constitute 
competent medical evidence that her father's death was 
related to his service.

Accordingly, the Board finds that a service-connected 
disability is not shown to have been a principal or 
contributory cause of the veteran's death.  The preponderance 
of the evidence is against the claim for service connection 
for the cause of the veteran's death and that claim is 
denied.

Accrued Benefits

Benefits to which a veteran was entitled at his death, based 
on evidence of record at the date of death, and due and 
unpaid for a period not to exceed two years prior to the last 
date of entitlement, will be paid to survivors, as provided 
by law.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  
Applications for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c).

In this case, the death certificate shows that the veteran 
died in April 1999.  The appellant's claim for accrued 
benefits was received at the RO in October 2001, more than 
two years after her father's death.  Pursuant to VA law, the 
claim for accrued benefits was untimely.  Id.  Therefore, the 
appellant has no legal entitlement to accrued benefits.

In an issue such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, entitlement 
to accrued benefits is denied.

Death Pension Benefits

VA shall pay pension for non-service-connected disability or 
death to the surviving child of each veteran of a period of 
war who met the service requirements prescribed in section 
1521(j) of this title, or who at the time of death was 
receiving (or entitled to receive) compensation or retirement 
pay for a service- connected disability.  38 U.S.C.A. § 1542.

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the veteran 
have active military, naval or air service.  See 38 U.S.C.A. 
§§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.  The 
term 'veteran' is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  'Active military, 
naval, and air service' includes active duty. 'Active duty' 
is defined as full-time duty in the Armed Forces.  38 C.F.R. 
§ 3.6(a), (b).  'Armed Forces' consists of the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1.  
Service of veterans enlisted under section 14, Pub. L. 190, 
79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive were made under the 
provisions of Pub. L. 190 as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Pub. L. 190. 38 
U.S.C.A. 107; 38 C.F.R. § 3.8 (b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included as qualifying service for compensation 
benefits, but not for pension benefits.

Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned  officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension 
benefits.  38 C.F.R. § 3.8(b), (c), and (d).

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
nonservice-connected pension benefits.  See 38 U.S.C.A. § 
107(a); 38 C.F.R. § 3.8.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence demonstrates that the 
veteran lacked qualifying military service for pension 
purposes.  In this regard, the Board observes that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that findings by the United States service department 
verifying a person's service 'are binding on the VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The veteran's service was in the New Philippine Scouts from 
July 1946 to April 1949.  As this does not constitute 
qualifying military service for pension purposes, the 
appellant does not meet the basic eligibility requirements 
for VA pension benefits and her claim must be denied as a 
matter of law.  See Sabonis, supra.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to accrued benefits is denied.

Entitlement to death pension is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


